Citation Nr: 1608866	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-18 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to a disability rating in excess of 20 percent for a chronic lumbosacral strain with discogenic disease on a schedular basis.

4.  Entitlement to a disability rating in excess of 20 percent for a chronic lumbosacral strain with discogenic disease on an extra-schedular basis under 38 C.F.R. § 3.321(b).

5.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee on a schedular basis.

6.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee on an extra-schedular basis under 38 C.F.R. § 3.321(b).

7.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee on a schedular basis.

8.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee on an extra-schedular basis under 38 C.F.R. § 3.321(b).

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, May 2009, and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a May 2009 notice of disagreement, the Veteran first indicated that his back disorder was causing pain in his bilateral hips.  Further, at the Veteran's November 2015 hearing before the Board, he testified that he experienced essential tremors in his hands, which he believed had recently been misdiagnosed by VA as carpal tunnel syndrome, and which he believed were due to exposure to Agent Orange while he was stationed in the Republic of Vietnam.

The issues of entitlement to service connection for bilateral hand tremors, to include carpal tunnel syndrome, and a bilateral hip disorder have not been adjudicated by the RO in the first instance.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to increased disability ratings for bilateral knee and back disabilities, on an extra-schedular basis under 38 C.F.R. § 3.321(b), and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  By a rating decision dated January 1994, the RO denied a claim for service connection bilateral hearing loss, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.

2.  Evidence added to the record since the January 1994 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the current claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's diagnosed bilateral hearing loss cannot be reasonably disassociated from his active duty service.

4.  Prior to May 20, 2014, the objective medical evidence of record demonstrates that the Veteran's chronic lumbosacral strain with discogenic disease was manifested by, at worst, radiological evidence of degenerative changes; pain, which increased with use; guarding and muscle spasms resulting in an abnormal gait; limitation of forward flexion to 50 degrees; and combined range of motion of the thoracolumbar spine to 190 degrees.

5.  Beginning May 20, 2014, the objective medical evidence of record demonstrates that the Veteran's chronic lumbosacral strain with discogenic disease was manifested by, at worst, radiological evidence of degenerative changes; pain, which increased with use; guarding and muscle spasms resulting in an abnormal gait; weakened movement; excess fatigability; interference with sitting, standing, and/or weight bearing; paraspinal tenderness; limitation of forward flexion to 30 degrees; combined range of motion of the thoracolumbar spine to 155 degrees; and intervertebral disc syndrome, without medical evidence of physician prescribed bed rest.

6.  Throughout the appeal period, the Veteran's chronic lumbosacral strain with discogenic disease has been manifested by objective medical evidence of neurological manifestations of pain traveling from his low back down his right lower extremity.

7.  Throughout the appeal period, the Veteran's chronic lumbosacral strain with discogenic disease has been manifested by objective medical evidence of neurological manifestations of pain traveling from his low back down his left lower extremity.

8.  Throughout the appeal period, the Veteran's right knee disability has been manifested by, at worst, objective medical evidence of degenerative changes demonstrated by x-rays; crepitation; grinding; clicks or snaps; pain, which was worse with use; tenderness of the medial and anterior joint lines; trace effusion; interference with sitting or standing; disturbance of locomotion; flexion limited to 110 degrees; and extension limited to 5 degrees.

9.  Throughout the appeal period, the Veteran's left knee disability has been manifested by, at worst, objective medical evidence of degenerative changes demonstrated by x-rays; crepitation; grinding; clicks or snaps; pain, which was worse with use; tenderness of the medial and anterior joint lines; trace effusion; interference with sitting or standing; disturbance of locomotion; flexion limited to 110 degrees; and extension limited to 5 degrees.
10.  Beginning May 13, 2014, the Veteran's right knee disability has been manifested by objective medical evidence of mild instability.

11.  Beginning May 13, 2014, the Veteran's left knee disability has been manifested by objective medical evidence of mild instability.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision, which denied a claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the January 1994 rating decision denying entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

5.  Prior to May 20, 2014, the criteria for a disability evaluation in excess of 20 percent for a chronic lumbar strain, with discogenic disease, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

6.  Beginning May 20, 2014, the criteria for a 40 disability evaluation, but no more, for a chronic lumbar strain, with discogenic disease, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

7.  Throughout the appeal period, the criteria for a separate 20 percent disability rating, but no more, for moderate lumbar radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Note (1), 4.124a, Diagnostic Code 8520 (2015).

8.  Throughout the appeal period, the criteria for a separate 20 percent disability rating, but no more, for moderate lumbar radiculopathy of the left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Note (1), 4.124a, Diagnostic Code 8520 (2015).

9.  Throughout the appeal period, the criteria for a disability evaluation in excess of 10 percent for a degenerative joint disease of the right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

10.  Throughout the appeal period, the criteria for a disability evaluation in excess of 10 percent for a degenerative joint disease of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

11.  Beginning May 13, 2014, the criteria for a separate 10 percent disability evaluation, but no more, for left knee instability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

12.  Beginning May 13, 2014, the criteria for a separate 10 percent disability evaluation, but no more, for right knee instability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for increased ratings, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  As the Board is reopening and granting service connection for the hearing loss, no discussion of VA's statutory and regulatory notice and duty to assist provisions with regard to those issues is required.

The RO's December 2008 and January 2009 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

The December 2008 and January 2009 letters to the Veteran also notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claims for higher ratings.  Additionally, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening affected his employment.  Moreover, two separate April 2010 statements of the case listed the applicable rating criteria which are directly relevant to the Veteran's claims for increased disability evaluations for his bilateral knee and low back disabilities.  See 38 C.F.R. § 19.29(b) (2015).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the December 2008 and January 2013 examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the claimed disabilities.  Id.  Additionally, the Veteran testified before the Board in November 2015, submitted additional evidence at the Board hearing, and orally waived RO consideration of this evidence.  He has also submitted additional evidence since the Board hearing along with a written waiver of RO consideration.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

New and Material Evidence to Reopen the Claim for Hearing Loss

The RO originally denied the Veteran's claim for service connection for bilateral hearing loss in a rating decision dated January 1994.  The Veteran did not appeal that decision, and no new and material evidence was submitted within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran requested to reopen his claim for entitlement to service connection for a bilateral hearing loss disorder in June 2009.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

With respect to the January 1994 rating decision, which denied entitlement to service connection for bilateral hearing loss, the evidence of record included the Veteran's service treatment records, which did not demonstrate a hearing loss disorder as defined by VA regulations.  See 38 C.F.R. § 3.385.

Evidence added to the record since the January 1994 rating decision consists of VA and private medical records demonstrating a diagnosis of bilateral hearing loss as defined by VA regulations.  Id.  The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the January 1994 final denial of the claim sought to be reopened and has not previously been before VA agency decision makers.

The Board also finds this new evidence is also material.  The Veteran's claim was previously denied because the evidence did not demonstrate that he had a hearing loss disability under 38 C.F.R. § 3.385, and the newly submitted evidence demonstrates that he does have hearing loss disorder as defined by VA regulations.  As such, this evidence raises a reasonably possibility of substantiating the claim on appeal, and the claim for bilateral hearing loss is reopened.  See Shade, 24 Vet. App. at 118.

Service Connection for Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran claims that his current bilateral hearing loss is due to in-service noise exposure.  He has indicated that while serving on the flight line, he was exposed to loud jet engine noise and did not use hearing protection.  He reported his hearing loss may be due to exposure to gun fire and explosions while serving in Vietnam.  The Veteran worked in the computer management industry for 30 years following active duty service and denied post-service noise exposure.

Although the Veteran's DD-214 lists his military occupational specialty as a computer maintenance specialist, his service personnel records show he served as an aircraft electrical repairman from July 1965 to January 1968 and that he did not begin his duty assignment as an electrical computer repairman until August 1969.  His personnel records also reflect he served in the Republic of Vietnam from December 1966 to December 1967.  The Veteran's service treatment records are silent as to any complaints or documentation of hearing loss upon entrance to or during active duty service.  At the May 1970 separation examination, he did not have a hearing loss disability as defined by VA regulations, however, the examiner noted that the Veteran had mild high frequency hearing loss.  In his May 1970 medical history report, which he filled out upon separation from service, the Veteran reported hearing loss.

The Veteran submitted two May 2009 private audiograms, which demonstrated that the Veteran has a hearing loss disability as defined by VA regulations; there were no medical opinions accompanying these reports.

December 2009 VA treatment notes reflect the Veteran reported decreased hearing for years and a history of constant tinnitus.  He indicated he was exposed to jet engine noise without the benefit of hearing protection during service and that he did not have any post-service or recreational noise exposure.  He denied a history of ear disease or middle ear pathology, vertigo, otalgia, otorrhea, and a family history of hearing loss.  An otoscopy was unremarkable, and the examiner found normal hearing through 500 Hertz sloping to a mild to severe sensorineural hearing loss through 8,000 Hertz, bilaterally, and ordered hearing aids for the Veteran.

At a March 2010 VA examination, the examiner diagnosed bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was "less likely as not" related to military noise exposure.  The examiner reasoned that the Veteran's hearing was "within normal limits" at the time of his separation examination and that a 2005 Institute of Medicine Report on Noise and Military Service concluded that noise inducted hearing loss occurred immediately and there was no scientific support for delayed onset hearing loss weeks, months, or years after exposure.  This opinion is inadequate because it is based on an inaccurate factual premise; while the Veteran did not have a hearing loss disability as defined by VA regulations upon separation from service, he did demonstrate evidence of high frequency hearing loss, which the examiner failed to address.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

An April 2010 private medical report from I. H., M.D. reflects diagnoses of severe, bilateral sensorineural hearing loss and tinnitus.  Dr. I. H. noted that the Veteran served in the military, where he was exposed to gun fire, bombs, and jet engines without the use of hearing protection.  On physical examination, the ears were normal and an audiogram demonstrated severe bilateral symmetric sensorineural hearing loss.  Dr. I. H. opined that the Veteran's hearing was "consistent with inner ear damage from loud noise exposure consistent with his service in the military," and that the Veteran's tinnitus was a byproduct of his hearing loss.

In April 2012, the RO acknowledged that the March 2010 VA examination report and opinion was inadequate and deferred a decision on the Veteran's claim to afford him a new VA examination; the RO instructed the new examiner to discuss the significance of the May 1970 separation examination and diagnosis of "hearing loss, mild, high frequency, non progressive."

At a May 2012 VA examination, the examiner diagnosed bilateral sensorineural hearing loss and found that it was "less likely as not" related to military noise exposure.  The examiner cited the same study as the May 2010 VA examiner, which concluded that there was no evidence of delayed onset hearing loss.  The examiner also reasoned that there was "no significant shift" in hearing levels during military service and noted that on separation the Veteran's hearing "for rating purposes" was normal.  However, contrary to this assertion, the evidence demonstrates that there was, in fact, a significant shift in puretone thresholds during service.  At entrance to service, the puretone threshold in the Veteran's left ear at 8,000 Hz was 15 decibels and at separation it was 40 decibels, representing a 25 decibel puretone threshold shift.  Further, the VA examiner failed to discuss the significance of the diagnosis of high frequency hearing loss at separation from service, as required by the RO.  Accordingly, this examination and opinion is also inadequate and VA may not rely on it in adjudicating the Veteran's claim.  See Reonal, 5 Vet. App. at 461.

A May 2014 letter from S. A., M.D., an ear, nose, and throat doctor, states that the Veteran underwent an audiogram and that he had moderate to severe bilateral hearing loss that was "most likely a result of noise exposure in Vietnam and aircraft noise exposure."  Dr. S. A. failed to provide a rationale for this conclusion, and therefore, the Board affords it little probative weight.  

The Veteran submitted several statements in support of his claim.  In a May 2009 statement, he indicated he underwent physicals with previous employers in 1976/77 and in the mid-1980s, which demonstrated similar evaluations of hearing loss as documented in the independent evaluations he supplied to VA but that those records were unavailable.  In a June 2009 statement, the Veteran reported that his major function in the Air Force from 1965 to 1968 was as an electrical maintenance and troubleshooting technician and that he was responsible for identifying and resolving aircraft problems.  He stated that while working on diagnosing problems with aircraft, the engines were extremely noisy he did not wear hearing protection.  The Veteran also indicated that he was exposed to explosions and gun fire in Vietnam, which he believed contributed to his hearing loss.

In June 2009, the Veteran submitted a letter from C. B., who indicated she had been a registered nurse for 19 years.  She stated that when she first met the Veteran eight years prior, she noticed he had difficulty hearing, particularly on his left side, and that the Veteran informed her when they first met that he had an on-going hearing problem, which began during his military service.  C. B. also stated that the Veteran had difficulty pronouncing some common words, which indicated that he had a long-standing problem hearing the pronunciation of words.  In a June 2009 letter from the Veteran's ex-wife, L. S., who was married to the Veteran from 1968 to 1995, stated she noticed his hearing worsen over the years.  L. S. opined that the Veteran's hearing loss was due to working on loud aircraft engines for a long period of time.  A June 2009 letter from the Veteran's daughter, S. H. reflects that she remembered the Veteran had impaired hearing "as far back as [she] could remember.  She stated her mother used to tease the Veteran about not being able to hear the high pitched sound the remote made when he was sitting on it or how it "drove [them] crazy that he wouldn't shut off the turning signal in the car because he couldn't hear it."

At his November 2015 hearing before the Board, the Veteran testified that he worked on the flight line on aircrafts with running jet engines during service for eight to twelve hours a day.  He also testified that he has had difficulty hearing since he left active duty service, particularly when he enrolled in college after service and experienced difficulty hearing the instructors speak during class.  He also stated that upon separating from active duty, his wife and others complained that he was unable to "hear what they were talking about half the time."

The Board finds the Veteran's lay statements regarding his exposure to noise and the onset and progression of his hearing loss to be credible and competent.  Further, his military personnel records confirm he served as an aircraft engineer for several years, to include a year in Vietnam.  The Board also finds the April 2010 private opinion from Dr. I. H., opining that the Veteran's hearing loss was due to his noise exposure during service, as the most probative medical evidence of record.  As such, the Board finds the Veteran's hearing loss cannot be reasonably disassociated from his active duty service and service connection is granted.  38 U.S.C.A. § 5107(b).

Increased Rating Claims Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Increased Rating for a Back Disorder

In a January 1994 rating decision, the RO originally granted service connection for degenerative disc disease of the lumbar spine and assigned a noncompensable evaluation.  The Veteran filed an increased rating claim in August 2006 and in May 2007, the RO continued the noncompensable rating for degenerative disc disease of the lumbar spine under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a.  In December 2008, the Veteran filed another increased rating claim for his back disorder and in a February 2009 rating decision, the RO recharacterized the Veteran's back disorder as a chronic lumbosacral strain, with discogenic disease and increased the disability rating to 20 percent disabling based on limitation of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran contends his back disorder is worse than the 20 percent assigned rating.

All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Rating Formula, an evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to root stretching.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Favorable ankylosis occurs when a spinal segment is fixated in a neutral position (zero degrees).  Id.

Neurologic abnormalities associated with spine disorders are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  38 C.F.R. § 4,71a, Diagnostic Code 5243.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest as prescribed by a physician and treatment by a physician.  Id. at Note (1).

Based on the rating criteria relevant to spine disorders, for a disability rating in excess of 20 percent under the General Rating Formula, the evidence must establish, at the very least, unfavorable ankylosis of the entire thoracolumbar spine.  For rating in excess of 20 percent under the Incapacitating Episodes Rating Formula, the evidence must demonstrate the Veteran experienced at least six weeks of incapacitating episodes in a twelve month period and that bed rest was prescribed by a physician.

May 2008 VA treatment notes document that the Veteran sought treatment for low back pain on his right side that radiated to his right hip and down his right leg; he denied numbness or tingling.  A June 2008 VA magnetic resonance imaging scan (MRI) revealed degenerative disc disease at L4-5 and L5-S1, and mild disc bulge and annular tear at L3-4; there was no disc protrusion, herniation, neuroforaminal narrowing, or central canal stenosis.  June 2008 VA treatment notes reflect the Veteran reported low back pain radiating into his knees, which radiated to both legs with longer walks, and interfered with his sleep.

At a December 2008 VA examination, the Veteran reported daily constant back pain rated as an 8/10, with flare-ups of pain four times a week rated as a 9/10, lasting three to four hours.  He indicated the pain sometimes kept him awake at night and could be aggravated by coughing or sneezing; he acknowledged pain radiating to either knee at times.  He stated he quit his job seven months prior because of his back pain and that he had 30 to 40 incapacitating days in the past twelve months; this rest was not doctor prescribed.  He reported avoiding strenuous use of his back, including heavy lifting, frequent bending, yard work, or gardening and stated he had to alternate between sitting and standing for relief.  The Veteran's gait was normal and he did not use any assistive ambulatory devices.  While standing erect, the Veteran reported back pain, which increased in severity as he forward flexed.  The examiner reported that forward flexion was from 0 to 51 degrees, with objective medical evidence of pain at 40 degrees, extension was to 33 degrees, left lateral flexion was to 19 degrees, right lateral flexion was to 16 degrees, and rotation was to 45 degrees, bilaterally; his combined range of motion was 209 degrees.  After three repetitions, range of motion testing revealed forward flexion to 43 degrees, extension to 28 degrees, left lateral flexion to 14 degrees, right lateral flexion to 18 degrees, and rotation to 45 degrees, bilaterally.  The examiner noted the major functional impact associated with his back was pain.  Straight leg testing was negative, bilaterally, and there was no sciatic notch tenderness, paraspinal muscle spasm, or sensory or motor impairment.  The examiner's impression was chronic lumbosacral strain with MRI evidence of discogenic disease.

At an October 2009 VA nutrition appointment, the Veteran stated he had significantly decreased his activity since he hurt his back two and a half years ago, and at an October 2009 VA preventative health management appointment, the Veteran reported moderate back pain, which traveled to his legs and knees.  May 2010 VA treatment notes reflect the Veteran reported that physical therapy had not helped his back pain; the examiner found no focal neurological deficits, but noted the Veteran experienced "sciatica-like symptoms" on his right side.  July 2012 VA treatment notes document that the Veteran stated he was not exercising due to a recent increase in his back pain and that his low back pain radiated down his lower extremities and was worse in his left lower extremity.  The examiner diagnosed lumbar spinal stenosis, with radiculopathy.

At a January 2013 VA examination, the Veteran reported flare-ups of back pain, which were worse with heavy use.  The examiner diagnosed a back strain, which had advanced to degenerative disc and joint disease.  On physical examination, forward flexion was from zero to 50 degrees, with objective evidence of painful motion at 50 degrees; extension was from zero to 20 degrees, with objective evidence of painful motion at 20 degrees; bilateral flexion and bilateral rotation were all from zero to 30 degrees, with objective evidence of painful motion at 30 degrees.  Combined range of motion was 190 degrees.  Following repetitive use testing, there was no additional loss of range of motion, and the resulting functional impairment was less movement than normal and pain on movement.  The examiner found guarding or muscle spasms severe enough to result in an abnormal gait.  Muscle strength testing, deep tendon reflex testing, and sensory examinations were normal, bilaterally, and there was no evidence of muscle atrophy.  Straight leg raise tests were normal, bilaterally.  While the examiner noted the Veteran reported a history of radiculopathy, this was not demonstrated on an electromyography and there was no reported numbness, only occasional radiating pain from his back to his thighs.  The Veteran denied using ambulatory assistive devices and there was no evidence of intervertebral disc syndrome.  The Veteran indicated his back disability affected his ability to work, as he was no longer able to perform computer installations.

The Veteran submitted private treatment records dated August 2013 to September 2014 from D. T., M.D. and G. S., N.P.  An August 2013 magnetic resonance imaging scan (MRI) with Dr. D. T. revealed borderline spinal stenosis at L2-3 and mild to moderate spinal stenosis at L3-4 due to broad based disc bulge, hypertrophy of ligamentum flavum, and bilateral facet arthropathy changes.  An August 2013 treatment note reflects the Veteran had a history of long-standing low back pain and radicular lower extremity pain; the Veteran reported significant progressive symptoms after a rear end motor vehicle accident two years prior.  He denied weakness or loss of bowel or bladder control and acknowledged bilateral, predominant right side, radiating pain to his lateral thigh, knee, and posterior aspect of his leg, and ankle.  The examiner assessed lumbosacral spondylarthritis and lumbar radiculopathy and placed the Veteran on additional medication for his neuropathic pain.  In October 2013, the Veteran reported his symptoms were not improving; his medication dosage was increased and he was referred to neurosurgery for further treatment recommendations as he did not experience any relief from epidural steroid injections.  In November 2013, the Veteran continued to report pain in his lower back consistent with spondylosis and radiculopathy as well as pain in his right buttock, hip, thigh, knee, calf, and foot.  In December 2013, the Veteran requested a short course of physical therapy and chiropractic treatment to determine if this would improve his pain relief and he requested pain medication refills.  In March 2014, the Veteran returned for treatment complaining of pain in his low back, without radiation to the bilateral lower extremities; he indicated previous epidural steroid injections were ineffective in relieving pain and that several weeks ago he could "hardly get out of bed."  G. S., N.P. suggested proceeding with bilateral medial branch blocks at L2-5 to see if this improved pain relief.  In September 2014, the Veteran reported low back pain radiating to his lower extremities, and the examiner found the Veteran's symptoms were consistent with lumbar radiculopathy.  

February 2014 VA treatment notes reflect the Veteran experienced worsening back pain; there were no signs of bladder or bowel incontinence.  The Veteran submitted a May 20, 2014, VA thoracolumbar spine disability benefits questionnaire, which was filled out by a private medical professional, L. B., P.T.  At this examination, the Veteran reported severe pain in his back that extended to his hip down to his knee and occasionally to his ankle.  He acknowledged flare-ups, which mostly occurred when he was standing or walking and indicated he woke up every night in pain.  On physical examination, forward flexion was to 30 degrees, with objective evidence of painful motion at 20 degrees; extension was to 25 degrees, with objective evidence of painful motion at 15 degrees; bilateral lateral rotation and flexion were all to 25 degrees, with objective evidence of painful motion at 15 degrees.  His combined range of motion was 155 degrees.  On repetitive use testing, flexion was limited to 25 degrees and extension, bilateral rotation and flexion were all limited to 20 degrees.  The examiner documented the Veteran's functional impairment and impairment following repetitive use testing as less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The examiner also found bilateral spine and paraspinal tenderness and indicated the Veteran had guarding or muscle spasm severe enough to cause an abnormal gait.  Muscle strength was slightly impaired and deep tendon reflex testing and sensation testing were normal; there was no muscle atrophy.  The examiner found involvement of the femoral and sciatic nerves, bilaterally, and characterized the severity of the Veteran's radiculopathy as moderate, bilaterally.  The examiner also found the Veteran had intervertebral disc syndrome and that he had at least six weeks of incapacitating episodes over the past twelve months.

At a November 2015 VA orthopedic appointment the Veteran reported constant lower back pain and intermittent right lower extremity radiculopathy; he denied changes in bowel or bladder patterns.

The Veteran submitted a number of statements in support of his claim for an increased rating.  In a November 2008 statement, the Veteran indicated he had been unable to work due to his back disability.  In a May 2009 statement, the Veteran reported that "[t]hroughout the past years," between 10 and 30 days each year was "directly attributed to restrictive work schedules or bed rest."  The Veteran stated that at times his symptoms were so severe that they limited his ability to drive and other normal daily activities. 

In May 2009, the Veteran submitted a letter which indicated his back pain began to increase in 2007 and became so severe that he became unable to work; with rest and medication, the pain began to subside and became more manageable by the beginning of 2008.  By April and May 2008, the Veteran reported his back pain returned and increased in severity; he stated he was unable to walk a block, stand for any length of time, or sit in any location for 15 to 30 minutes without severe pain.  He reported his back pain limited his driving ability and daily activities and that the pain began to subside through February 2009 and increased again in April and May 2009.

The Veteran has also submitted a number of statements from others in support of his claim.  A June 2009 statement from his daughter, S. H., reflects the Veteran moaned when getting up or sitting down on a couch, spent many days lying down trying to get comfortable, and that he was unable to do simple things like pick up his granddaughters.  A June 2009 letter from the Veteran's girlfriend, C. B., a registered nurse, reflects that the Veteran experienced increased episodes of pain and discomfort in his back and that when attempting to stand after sitting he complained about low back pain.  She also indicated that he would awaken from sleep with severe back pain.  Moreover, C.  B. acknowledged that the Veteran was unable to assist with minimal lifting tasks around the house and that he has always had difficulty sitting at a computer working, and that he had to frequently change positions to obtain relief.

Prior to the May 20, 2014, private examination, the evidence does not demonstrate that the Veteran's chronic lumbosacral strain, with discogenic disease, resulted in symptoms which meet the criteria for the assignment of a disability rating in excess of 20 percent.  There is no evidence of favorable or unfavorable ankylosis of the spine, and there is also no evidence that forward flexion of the Veteran's thoracolumbar spine was to 30 degrees or less.  See 38 C.F.R. § 4.71a, General Rating Formula.  At his December 2008 VA examination, he was able to forward flex to 51 degrees with objective evidence of pain at 40 degrees and on repetitive motion testing, the Veteran was still able to forward flex to 43 degrees.  At his January 2013 VA examination, he was able to forward flex to 50 degrees and there was no additional loss of range of motion on repetitive use testing.  Further, there is also no evidence that the Veteran had intervertebral disc syndrome during this period.  While the Veteran indicated in a May 2009 statement that "throughout the past years," he was unable to work for 10 to 30 days because of "restrictive work schedules or bed rest," he has not demonstrated that any of this bed rest was prescribed by a physician, which is required to obtain a rating under the Incapacitating Episodes Rating Formula.  See 38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula at Note (1).  Accordingly, a schedular rating in excess of 20 percent is not warranted prior to May 20, 2014.

Beginning May 20, 2014, the Board finds manifestations of the Veteran's chronic lumbar strain with discogenic disease warrant a 40 percent disability rating based on limitation of motion.  The May 20, 2014, private examination report provided by the Veteran indicates his forward flexion was limited to 30 degrees and was further limited to 25 degrees on repetitive motion testing, which meets the criteria for a 40 percent disability rating.  There is no evidence of unfavorable ankylosis of the Veteran's thoracolumbar spine or entire spine warranting a higher rating under the General Rating Formula.  While the May 2014 private examiner did document evidence of intervertebral disc syndrome and indicated the Veteran had at least six weeks of incapacitating episodes over the last twelve months, which would warrant a 60 percent rating under the Incapacitating Episodes Rating Formula, there is no objective medical evidence of record from either the May 2014 private examiner or any other medical professional that that incapacitating episodes resulted in bed rest prescribed by a physician.  VA regulations require bed rest for incapacitating episodes to be physician prescribed and, absent medical evidence confirming such, the Veteran is not entitled to a disability rating under that rating formula.  38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula, Note (1).

The Board has considered evidence of functional loss and whether such evidence would warrant disability ratings in excess of 20 percent prior to May 20, 2014, and in excess of 40 percent beginning May 20, 2014.  The December 2008 examiner pointed out that the Veteran's major functional impact was pain rather than weakness, fatigue, lack of endurance, or incoordination, and the January 2013 examiner found the Veteran's functional impairment included pain and less movement than normal.  During the entire appeal period, the Veteran acknowledged flare-ups, which were precipitated by standing or walking.  At times he stated his symptoms were so severe they limited his ability to drive, perform daily activities of living, and work and that symptoms were relieved by laying down or bed rest.  The record does not demonstrate that the Veteran's pain, to include pain during flare-ups, caused additional functional limitation beyond that noted on range of motion testing or rising to the level of the equivalent of favorable or unfavorable ankylosis of the spine.  The May 20, 2014 private examiner found that the Veteran's functional impairment included less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  Even accounting for limitations of the Veteran's range of motion of his spine, limitations on his ability to walk or stand for long periods, and reports of pain, the Board finds the assigned ratings adequately contemplate the functional impairment resulting from the Veteran's back disorder.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board has also considered whether a separate evaluation is warranted for any neurological component of the Veteran's chronic lumbar strain with discogenic disease.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The subjective evidence of record includes the Veteran's reports to medical providers throughout the appeal period that he has experienced symptoms of radiating pain from his back down to his bilateral hips and thighs.  The objective medical evidence demonstrates treatment for lumbar radiculopathy of the bilateral lower extremities and a diagnosis of lumbar radiculopathy first appears in the record in July 2012.

The applicable rating criteria are stated under Diagnostic Code 8520, concerning the evaluation of sciatic nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  Id.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The evidence of record demonstrates that the Veteran's symptoms of radiculopathy are wholly sensory and are manifested by sharp, shooting pain traveling down his lower extremities.

Although a formal diagnosis of lumbar radiculopathy was not rendered until July 2012, the evidence demonstrates the Veteran experienced symptoms of radiculopathy throughout the appeal.  While the Veteran's symptoms appear to have varied in severity during the appeal period, they were, at the very worst, moderate in severity.  Although there are times when staged ratings are appropriate, the Board that is not the case here.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  While it is clear the Veteran's symptoms varied throughout the appeal period, and ebbed and flowed, the evidence does not reveal any distinct time periods where the evidence reflects that staged ratings greater than what is herein assigned would be appropriate.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds the Veteran's bilateral lower extremity radiculopathy has been moderate throughout the appeal period and that a 20 percent disability rating for each lower extremity is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran has not reported, and there is no objective evidence of, any additional neurological manifestations attributable to his chronic lumbar strain with discogenic disease.

The Board has considered the benefit of the doubt doctrine in adjudicating the Veteran's increased rating for his back disability with neurological manifestations, however, as the preponderance of the evidence is against disability ratings in excess of those continued or assigned herein, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Increased Ratings for Bilateral Knee Disorders

In a January 1994 rating decision, the RO originally granted service connection for a bilateral knee disorder and assigned a noncompensable evaluation for each knee beginning March 2, 1993, the day the Veteran filed his claim.  The Veteran filed an increased rating claim in August 2006, and in a May 2007 rating decision, the RO continued the noncompensable ratings for both knees.  In December 2008, the Veteran filed another increased rating claim for his knees and in a May 2009 rating decision, the RO increased the Veteran's service-connected knees to 10 percent disabling for each knee based on radiographic evidence of degenerative joint disease under Diagnostic Codes 5003, pertaining to arthritis due to trauma, for the right knee and under Diagnostic Code 5010, pertaining to degenerative arthritis, for the left knee.  The Veteran appealed the assigned ratings.

Arthritis, due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When there is arthritis with limitation of motion, but to a degree which would be noncompensable under a limitation of motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  Id.

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee and leg.  See 38 C.F.R. § 4.71a.  Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Extension of the leg limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; and extension limited to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  The VA General Counsel has held that if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

At a December 2006 VA orthopedic consultation, the Veteran reported he had a right knee scope and partial medial meniscectomy approximately nine years prior and denied any other orthopedic surgeries.

At a January 2009 VA examination, the Veteran reported bilateral knee pain, instability, stiffness, giving way, deformity, decreased speed of joint motion, tenderness, inflammation, popping, and grinding.  He acknowledged severe flare-ups twice a week which lasted for hours and were precipitated by kneeling, squatting, or any overuse; he indicated Ibuprofen alleviated pain "somewhat."  The Veteran reported he was limited in standing for 15 to 30 minutes and that he was only able to walk approximately one to three miles; he denied the use of ambulatory aids.  On physical examination, the Veteran's bilateral knees demonstrated crepitation, clicks or snaps, and grinding; there were no bumps consistent with Osgood-Schlatter's Disease, masses behind the knee, instability, or patellar or meniscus abnormalities.  His gait was normal.  January 2009 x-rays revealed mild degenerative arthritic changes, with marginal spur formation in the tibial spine and superior patella and slight narrowing of the medial joint compartments and bony fragmentation of the left tibial tuberosity, probably secondary to old Osgood-Schlatter's disease.  The examiner diagnosed degenerative joint disease of the bilateral knees.

At a March 2009 VA examination, range of motion testing revealed the Veteran's bilateral knees extension was to 0 degrees and flexion was to 110 degrees, bilaterally.  There was no additional loss of range of motion on repetitive range of motion testing and no objective evidence of pain on range of motion testing.

In May 2009, the Veteran reported that prolonged walks, mild hiking, and normal daily activities had become more difficult with noticeable increase in pain.  He also stated his bilateral knee disability affected his daily work and that he took pain medication to "manage though the jobs."

The Veteran submitted a June 2009 statement from C. B., a registered nurse, who indicated that during the past eight years she had known the Veteran, she witnessed him experience difficulty with physical mobility and tolerance for sitting, walking, or lying, which appeared to be due to his back and knees; she indicated his gait was noticeably unsteady, often upon rising from a seated position, and that his knee pain caused him to awaken from sleep and interfered with his sleep and rest.  C. B. also stated that the Veteran was unable to complete tasks which required him to be on his knees.

At a January 2013 VA examination, the examiner diagnosed degenerative joint disease of the bilateral knees.  The Veteran reported flare-ups of his knees with use.  On physical examination, the Veteran's bilateral knee extension was to 0 degrees, demonstrating no limitation of extension, and there was objective evidence of painful motion at full extension; his knee flexion was to 140 degrees, bilaterally, with pain at 45 degrees, bilaterally.  The Veteran was able to perform repetitive range of motion testing, with no evidence of additional limitation of range of motion; there was evidence of pain on motion and bilateral medial compartment crepitus.  The examiner found tenderness or pain to palpation for joint line or soft tissues of the knees, bilaterally, and muscle strength testing was normal, bilaterally.  Anterior, posterior, and medial-lateral instability tests were all normal, bilaterally and there was no evidence of history of recurrent patellar subluxation or dislocation.  The examiner acknowledged the Veteran's history of right knee meniscal dislocation and meniscectomy, and found the residual signs or symptoms from that injury and surgery were right knee degenerative joint disease.  Radiological imaging results revealed degenerative arthritis, bilaterally; there was no x-ray evidence of patellar subluxation.  The Veteran indicated his bilateral knee disability affected his ability to work because he was unable to complete computer installations.

At a June 2013 VA mental health appointment, the Veteran informed the examiner that he had knee problems, which prevented him from going to school.  He rated his knee pain a 6/10 and indicated his sleep was broken due to, among other things, pain in his knees.  At a June 2013 VA primary care appointment, the examiner documented significant left knee pain on weight-bearing and on extreme extension, as well as crepitations felt on extension and flexion; the examiner recommended an orthopedic consultation.  At a July 2013 VA orthopedic consultation for his left knee, the examiner noted the Veteran's left knee pain was mostly medially related to mild tricompartmental osteoarthritis with mild medial joint space narrowing and genu varum as seen on x-rays.  On examination, there was mild medial joint line tenderness and no tenderness at the patellofemoral joint.  The left knee was not inflamed, and there was no effusion or popliteal swelling.  The examiner found the Veteran's left knee was stable and that there were no signs of a meniscal tear.  

A May 13, 2014, private treatment record from S. W., D.O. reflects the Veteran experienced instability, primarily in his right knee, with locking and catching.  The Veteran rated the pain in his knees as a 6/10 and described it as sharp, throbbing, and aching; he denied pain at night.  He reported joints giving way, locking/catching, and indicated walking, kneeling, squatting, and bending were aggravating factors.  On physical examination, active range of motion testing revealed his bilateral knees were limited to 5 degrees extension and 120 degrees flexion; passive range of motion testing, bilaterally, was to 0 degrees on extension and to 125 degrees on flexion.  There was trace effusion and anterior knee and medial joint line tenderness bilaterally; patellar compression and apprehension tests were positive, bilaterally, and McMurray's test was negative, bilaterally.  Valgus stability testing was mildly abnormal, bilaterally; varus stability testing and anterior drawer testing were normal, bilaterally, and posterior drawer testing was negative bilaterally.  X-rays of the knees revealed mild osteoarthritis in the left knee and moderate osteoarthritis in the right knee; there were no fractures and soft tissues were normal, bilaterally.  The examiner discussed conservative treatment options and recommended bilateral corticosteroid knee injections, which were administered and tolerated well.

At his November 2015 hearing before the Board, the Veteran testified that he used a mechanical knee brace, which he needed to wear for walking longer distances.  He reported his knees gave way a few times and that the brace served as a support mechanism for his knees.  He indicated that he was not receiving treatment from VA for his knees other than being prescribed the knee braces, and undergoing x-rays.  The Veteran testified he was unable to kneel, bend, or do anything that required putting extra pressure on his knees because it caused pain and caused him to limp; he also acknowledged that his knees swelled when he overused them.  He reported that his bilateral knee disability prevented him from doing yardwork and chores around the house, and that his knees began to hurt if he stood for too long.  He testified the pain in his knees was relieved by medication and sitting in his recliner with his legs up; he also stated his right knee is internally worse, as demonstrated by x-rays, but that the bilateral knees exhibited the same symptoms.  The Veteran stated that at his most recent January 2013 VA knee examination that the examiner "pretended . . . to do a physical," but that "it didn't happen."  The Veteran testified he would submit an updated disability benefits questionnaire for his knees in light of the fact he felt his knee examination was not thorough and complete.

The Veteran submitted a December 2015 knee and lower leg conditions disability benefits questionnaire, which a private physical therapist, L. B., completed.  On physical examination, the Veteran's bilateral knee range of motion was "within functional limits," and the examiner indicated that although the Veteran had normal knee range of motion, bilaterally, he was unable to perform deep kneeling and squatting due to pain.  The examiner also found that the Veteran was unable to perform repetitive use testing due to his knee pain and that his pain contributed to functional loss in his knees.  There was anterior joint localized tenderness or pain to palpation, bilaterally.  The examiner found the Veteran's functional impairment was characterized by pain on movement, bilaterally, disturbance of locomotion bilaterally, interference with sitting and standing, bilaterally, and swelling in the right knee and that none of those factors were associated with limitation of motion.  The examiner was unable to estimate loss of range of motion due to pain and/or functional impairment during flare-ups of the knees or when the joints were used repeatedly over a period of time.  The examiner identified quality of gait and endurance, bilaterally, as functional loss experienced by the Veteran during flare-ups, which was not associated with limitation of motion.  Muscle strength testing was normal.  Although the examiner found evidence of muscle atrophy, it was found to be due to the Veteran's age and not his service-connected bilateral knee disorder.  There was no evidence of ankylosis in either knee.  The Veteran denied a history of recurrent subluxation and lateral instability and acknowledged occasional swelling in both knees.  Anterior, posterior, medial, and lateral joint stability testing was normal, bilaterally, and the examiner indicated the Veteran did not have a history of recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  The examiner erroneously indicated in the report that the Veteran had not undergone any knee surgeries, when the evidence of record reflects the Veteran underwent right knee surgery in the late 1990s.  In response to whether there was objective evidence of crepitus, the examiner checked both the "yes" and "no" boxes.  The examiner also indicated that imaging studies of the knee were not available and that there was no evidence of arthritis documented.  Interestingly, on the front of the medical report, the examiner reported diagnoses of a knee strain, knee joint osteoarthritis, and knee instability, yet the medical examination report clearly shows the examiner did not find knee instability on examination and reported no evidence of osteoarthritis.

Throughout the appeal period, the Veteran's bilateral knee flexion has been limited to, at most, 120 degrees, and his bilateral knee extension has been limited to, at most, 5 degrees.  The rating criteria do not provide compensable ratings for these limitations in range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, the Board will continue the 10 percent disability rating for each knee based on objective evidence of painful limitation of motion with x-ray evidence of arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

The Board has considered evidence of functional loss and whether such evidence would warrant disability ratings in excess of 10 for each knee.  Throughout the appeal period, the Veteran indicated he was limited in standing or walking for long periods of time and that he experienced pain, which worsened with use.  On range of motion testing, the Veteran's knees exhibited either full range of motion mildly reduced range of motion.  At the January 2013 VA examination, the examiner documented pain bilaterally at 45 degrees on flexion; assuming the Veteran experienced functional loss at this point, this does not warrant a rating in excess of 10 percent for each knee.  As discussed previously, the Veteran's bilateral knees are each rated as 10 percent disabling because, while the evidence demonstrates degenerative changes in his bilateral knees on x-rays, and he has exhibited some limitation of motion, the limitation of motion does not rise to the level of a compensable evaluation, and therefore, the rating code requires a 10 percent rating, at most, for each knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261.  The rating schedule also provides that knee flexion limited to 45 degrees, with or without evidence of degenerative changes, warrants a 10 percent disability rating.  Accordingly, even assuming functional loss was demonstrated at 45 degrees flexion, the point at which there was objective evidence of pain, the Veteran's knees are already rated as 10 percent disabling based on limitation of motion, and functional loss exhibited at 45 degrees flexion does not warrant a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  At his December 2015 private knee examination, the Veteran was unable to perform repetitive range of motion testing, and the examiner was unable to estimate additional functional loss due to pain; this evidence cannot be construed as the Veteran experiencing complete functional loss or impairment of his knees.  The record reflects that although he experiences pain and swelling when standing or walking too long, he is still able to do those things.  While he has indicated that he is unable to squat or deep bend due to his bilateral knee disability, there is no evidence that his inability to perform those movements has caused functional loss beyond that already contemplated by the separately assigned 10 percent ratings.  Moreover, the record does not demonstrate that the Veteran's pain caused additional functional limitation rising to the level of the equivalent of favorable or unfavorable ankylosis of the knees or that the Veteran is functionally impaired to the point where he is unable to walk or stand at all.  While the Board recognizes that the Veteran experiences some degree of functional loss due to his bilateral knee disability, the assigned ratings adequately contemplate the resulting functional impairment, and evaluations in excess of 10 percent for each knee are not warranted.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered the potential application of various other regulations relating to the knees.  VA's General Counsel has determined that separate evaluations for knee instability and arthritis may be appropriate in certain cases.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability).  At a May 13, 2014, private examination, the examiner performed vargus instability testing, which was mildly abnormal, bilaterally, representing mild instability of the knees.  Although the Veteran has reported weakness and instability prior to this date, this is the first date where there was objective medical evidence of instability.

Under Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight knee impairment.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a.  As previously discussed, words such as "slight" and "moderate" are not defined in the Rating Schedule; rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Notably, the December 2015 private examination submitted by the Veteran did not demonstrate objective medical evidence of instability, although somehow the examiner diagnosed instability of the knees, perhaps by history.  The Board finds that the evidence of record, taken together, weighs in favor of a finding that the Veteran's bilateral instability is slight, as it is not demonstrated on every physical examination, thus warranting the minimum 10 percent compensable rating for each knee, beginning May 13, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Other diagnostic codes relating to the knee are Diagnostic Codes 5256 (ankylosis), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum).  The evidence of record does not demonstrate that the Veteran's bilateral knee disabilities are manifested by any of these symptoms, and therefore, they are not applicable.  38 C.F.R. § 4.71a.  Even assuming there was evidence of dislocation or symptomatic removal of semilunar cartilage, the Veteran's bilateral knee disability is currently rated primarily based on limitation of motion, and VA's General Counsel has determined that a veteran may not receive a rating under both Diagnostic Code 5259 and Diagnostic Codes 5260 and 5261 without violating the rule against pyramiding.  See VAOPGCPREC 9-98; 63 Fed Reg. 56704 (1998); see also 38 C.F.R. § 4.14.  By analogy, Diagnostic Code 5258 also contemplates limitation of motion, and therefore, a Veteran may not receive ratings under both Diagnostic Code 5258 and Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.14.

Throughout the period on appeal, the Board finds the manifestations of the Veteran's bilateral knees do not warrant ratings in excess of 10 percent each based on painful limitation of motion with x-ray evidence of arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  Additionally, beginning May 20, 2014, separate 10 percent disability ratings, but no more, for each knee are warranted based on objective medical evidence of slight instability of the knees.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In reaching these determinations, the Board has considered whether staged ratings are appropriate in this case; however, the evidence does not reflect any distinct periods of time where Veteran's bilateral knee disorders warranted more than the schedular ratings continued or assigned herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). .

The Board has also considered the benefit of the doubt rule, however, as the preponderance of the evidence is against ratings in excess of those continued or assigned herein, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Additional Considerations

The Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (finding that lay testimony is competent where the determination is not medical in nature and is capable of lay observation).  In that regard, statements submitted on his behalf by persons who witnessed his physical limitations due to his back and knee disabilities and witnessed him experiencing pain are competent evidence as to the symptoms the Veteran experienced.  Id.  The Board finds the Veteran and persons who submitted statements on his behalf to be credible.

While credible, the Veteran's statements and lay statements submitted on his behalf are not competent evidence to identify a specific level of disability relating his knee and back disabilities to the appropriate diagnostic codes as this requires specialized medical education, training or experience to make these determinations.  See 38 C.F.R. § 3.159(a).  Such competent evidence concerning the nature, extent, and severity of the Veteran's disabilities has been provided by medical personnel who have examined him during the appeal and provided competent medical examination reports in conjunction with the Veteran's statements and clinical evaluations.  See id.  The medical findings, as provided in the examination reports, directly address the criteria under which his disabilities are evaluated, and the VA examiners considered the Veteran's statements when making their findings.  As such, the Board finds that the objective medical evidence of record is the most probative evidence to determine the level of severity of the Veteran's disabilities.  While the Board acknowledges that C. B., a registered nurse, provided statements on behalf of the Veteran relating to his back and knee disorders, C. B. did not perform examinations of the Veteran or provide objective medical findings of his disabilities.  The Board has considered C. B.'s statements as a medical practitioner regarding the manifestations of the Veteran's bilateral knee disability and the resulting impairment, however, her statements do not provide the criteria to warrant increased ratings in excess of those assigned herein, as C. B. has merely described that the Veteran has difficulty with physical mobility and sitting.  Furthermore, her statements regarding the Veteran's symptoms mirror those the Veteran has already described in statements submitted to VA or more importantly those statements documented in medical reports, which have been considered by the examiner.

The Board also wishes to address the Veteran's statements at his November 2015 hearing before the Board that he felt his December 2006 VA spine examination and January 2013 VA spine and knee examinations were inadequate.

The Veteran's December 2006 VA spine examination took place outside the appeal period, and therefore, the Board will only discuss the Veteran's disagreement with the January 2013 VA examinations.  The Veteran alleged that when the January 2013 VA examiner performed range of motion testing on his back that he could hardly bend at all, that the examination report reflected range of motion results which were the same as the December 2006 VA examination report, and that the January 2013 VA examiner must have simply taken the range of motion readings from December 2006 VA spine examination report and inserted them in the January 2013 VA spine examination report.  Similarly, the Veteran argued the January 2013 VA examiner documented inaccurate range of motion test results for his knees, which he alleged were also taken from previous examinations.  However, these statements made by the Veteran are factually inaccurate.
At the Veteran's December 2006 VA spine examination, he exhibited full range of motion of his spine and at his January 2013 VA spine examination, the examiner documented that the Veteran's forward flexion was limited to 50 degrees, 40 degrees less than full range of motion, and that his extension was limited to 20 degrees, 10 degrees less than full range of motion.  At the Veteran's January 2009 and May 2007 VA knee examinations, range of motion testing was from zero to 110 degrees, and at his January 2013 VA spine examination, the examiner found full range of motion from zero to 140 degrees, with pain at 45 degrees.  The range of motion numbers listed on the January 2013 VA examination reports are simply not the same as those documented by previous examiners.  

The Veteran also testified that the January 2013 VA examiner was unable to assess the Veteran's gait, which he indicated was abnormal, because he was sitting in a chair close to the door to the examination room and that the examiner did not witness him walking around.  The January 2013 VA examiner did, in fact, document that the Veteran had an abnormal gait in the spine examination report.  While an abnormal gait is not documented on the knee examination report, the Board does not find that this makes the examination inadequate, and in adjudicating the Veteran's claims, the Board has found the Veteran's statements that he has an altered gait due to his disabilities as both competent and credible evidence as such.

Moreover, the Veteran testified that the January 2013 VA examiner did not perform all the testing that was recorded on the examination report.  As discussed above, the Veteran's statements about bending demonstrate that range of motion testing was conducted.  With regard to other testing, the Board finds that the Veteran is not competent to provide an opinion as to what medical testing is required to make the specific findings on an examination report.  The Veteran, as a lay person, does not have the requisite medical training, experience, or education to make those determinations.  38 C.F.R. § 3.159(a).  The VA examiner, on the other hand, does have the requisite medical training, experience, and education required to perform a physical examination and record findings in an examination report.

Finally, the Board notes that following the Veteran's January 2013 VA examinations, the Veteran requested a copy of his claims file, which was mailed to him in August 2013.  The Veteran did not express any disagreement with how the January 2013 VA examinations were conducted or the results as listed in the examination reports until November 2015, over two years after receiving copies of these examination reports and, more significantly, following the RO's December 2014 supplemental statement of the case, which continued to deny his increased rating claims.  The Board acknowledges that although the Veteran may sincerely believe that he did not receive full examinations, the evidence of record does not support his assertions in that regard.


ORDER

Service connection for bilateral hearing loss is granted.

Prior to May 20, 2014, a disability rating in excess of 20 percent on a schedular basis for chronic lumbosacral strain, with discogenic disease, is denied.

Beginning May 20, 2014, a disability rating of 40 percent, but no more, on a schedular basis for chronic lumbosacral strain with discogenic disease, is granted.

Throughout the appeal period, a separate disability rating of 20 percent, but no more, for moderate lumbar radiculopathy of the right lower extremity, is granted.

Throughout the appeal period, a separate disability rating of 20 percent, but no more, for moderate lumbar radiculopathy of the left lower extremity, is granted.

Throughout the appeal period, a disability rating in excess of 10 percent, on a schedular basis, for degenerative joint disease of the right knee, is denied.

Beginning May 13, 2014, a separate disability rating of 10 percent, but no more, for slight instability of the right knee, is granted.

Throughout the appeal period, a disability rating in excess of 10 percent, on a schedular basis, for degenerative joint disease of the left knee, is denied.
Beginning May 13, 2014, a separate disability rating of 10 percent, but no more, for slight instability of the left knee is granted.


REMAND

With respect to the Veteran's claim for TDIU, the Veteran has indicated that he ceased working in 2008 due to his service-connected disabilities and that he is currently in a vocational rehabilitation program with VA.  The Board finds a remand is required to determine whether the Veteran has completed vocational training, to obtain his vocational rehabilitation records, and to determine if he is employed.  Additionally, a general VA examination is required to evaluate the functional effects of the Veteran's service-connected disabilities, to include consideration of the above grant of service connection for bilateral hearing loss and the assignment of separate ratings.  The RO must also obtain all outstanding VA treatment records from August 2014 to the present and associate them with the Veteran's electronic claims file.

The Veteran's claims for increased ratings for bilateral knee disorders and a back disorder on extra-schedular bases under 38 C.F.R. § 3.321(b) must also be remanded.  While extra-schedular consideration and TDIU are not inextricably intertwined as a matter of law, both adjudications require a complete picture of the Veteran's service-connected disabilities and their effect on his employability.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  In the case at hand, because the issue of TDIU must be remanded to obtain potentially favorable material evidence, to include vocational rehabilitation records, updated VA medical records, and a general VA medical examination, which may also be relevant to the issue of extra-schedular consideration, remand of both issues is warranted.  See Todd v. McDonald, 27 Vet. App. 79, 90 (2014).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The Veteran must be provided a VA Form 8940 "Veteran's Application for Increased Compensation Based on Unemployability" and requested to update the form. 

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment records from August 2014 to the present and associate them with the electronic claims file, as well as any VA vocational rehabilitation counseling file.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must then be afforded a general VA examination to determine the functional impairment caused by his service-connected disabilities.  The electronic claims file must be made available to the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must discuss in detail the functional impairment caused by each of his service-connected disabilities.  The examiner must specifically address the Veteran's subjective statements that his bilateral knee and back disabilities cause sleep impairment.  The examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities would preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's issues of entitlement to a disability rating in excess of 20 percent for a chronic lumbosacral strain with discogenic disease on an extra-schedular basis under 38 C.F.R. § 3.321(b); entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee on an extra-schedular basis under 38 C.F.R. § 3.321(b); entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee on an extra-schedular basis under 38 C.F.R. § 3.321(b); and entitlement to a total disability rating for compensation purposes based on individual unemployability.  If, at any time during the appeal the Veteran has not met the schedular requirements for consideration of TDIU, the RO must consider whether referral to the Director, Compensation and Pension is warranted for consideration of TDIU on an extra-schedular basis.

If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


